DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, 16, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2019/0228667 by Matsumoto et al.

Regarding claim 1, a method of non-line-of-sight passive detection and integrated early warning of an unmanned aerial system (fig. 10), the method comprising the steps of: 
positioning a plurality of acoustic sensors in an array according to at least one of a terrain, terrain features, or man-made objects or structures (fig. 30 shows positioning plurality of acoustic sensor); 
receiving, from at least one acoustic sensor of the plurality of acoustic sensors, an acoustic signal (in addition to discussion above, fig. 9-10, paragraph 0109, 0112 teaches receiving of acoustic signal by acoustic sensors and transmit it to monitoring device); and 
comparing a signal indicative of at least a portion of the acoustic signal with known characteristic signals to classify a source of the acoustic signal (in addition to discussion above, paragraph 0085 teaches “Setting manager 39 holds first threshold value th1 and second threshold value th2 to be compared with sound pressure p for each pixel calculated by signal processor 33. Sound pressure p is used as an example of a sound parameter relating to a sound source, represents the magnitude of a sound picked up by microphone array MA, and is distinguished from a sound volume representing the magnitude of a sound output from speaker device 37. First threshold value th1 and second threshold value th2 are values to be compared with sound pressure of a sound generated in monitoring area 8 and are set to predetermined values for determining a sound emitted by unmanned aerial vehicle dn, for example.”, paragraph 0097 teaches “Whether the patterns of both are approximate or not is determined as follows, for example. When sound pressures of at least two frequencies included in the detection sound data, among the four frequencies f1, f2, f3, and f4, exceed a threshold value respectively, it is determined that the sound patterns are approximate, and target detector 65 detects unmanned aerial vehicle dn. Unmanned aerial vehicle dn may be detected when other conditions are satisfied.”), 
wherein the known characteristic signals include information indicative of unmanned aerial systems (in addition to discussion above, paragraph 0096 teaches “Target detector 65 performs a detection processing of unmanned aerial vehicle dn. In the detection processing of unmanned aerial vehicle dn, target detector 65 compares patterns of detection sounds obtained as a result of the frequency analysis processing (see FIG. 8) (frequencies f11 to f14) with patterns of the detection sound registered in advance in a pattern memory of memory 38 (See FIG. 7) (frequencies f1 to f4). Target detector 65 determines whether or not the patterns of the detection sounds of both are approximate”).

Regarding claim 2, the method wherein the array is an intra-netted array, such that each acoustic sensor of the plurality of acoustic sensors is communicatively coupled with at least one other sensor of the plurality of acoustic sensors (in addition to discussion above, fig. 1 shows plurality of acoustic sensors connected to each other).

Regarding claim 3, the method 
wherein the signal is a first signal (paragraph 0109, 0112); and further comprising the steps of: 
determining a threat level of the source of the acoustic signal based at least in part on the classification of the source of the acoustic signal (in addition to discussion above, paragraph 0138-0139 teaches “For example, when sound pressure level of a predetermined frequency measured at time t11 is smaller than sound pressure level of the same frequency measured at time t12 after the time t11, the sound pressure increases with the lapse of time, accordingly it may be determined that unmanned aerial vehicle dn is approaching. Also, the sound pressure level may be measured three or more times, and it may be determined that unmanned aerial vehicle dn is approaching based on transition of a statistical value (for example, dispersion value, average value, maximum value, minimum value, or the like).When the measured sound pressure level is larger than third threshold th3 which is warning level, detection result determiner 66 may determine that unmanned aerial vehicle dn has intruded a warning area”); and 
transmitting a second signal to activate a warning at a remote observation station (in addition to discussion above, paragraph 0098 teaches “When it is determined that there is unmanned aerial vehicle dn as a result of the scanning in the directional direction, detection result determiner 66 informs output controller 35 of a detection result of unmanned aerial vehicle dn. Note that, the detection result includes information of detected unmanned aerial vehicle dn. The information of unmanned aerial vehicle dn includes, for example, identification information of unmanned aerial vehicle dn and position information (for example, direction information) of unmanned aerial vehicle dn in the sound pickup space”).

Regarding claim 4, the method activating an integrated and internal or external electro-optical video camera associated with the at least one acoustic sensor to record video data of the source of the acoustic signal (in addition to discussion above, paragraph 0048 teaches video camera records video data); and transmitting the video data to the remote observation station (in addition to discussion above, paragraph 0109-0111 teaches transmitting the video data to the monitoring device); and displaying the video of the source of the acoustic signal (in addition to discussion above, paragraph 0111 teaches display device displays receive video data).

Regarding claim 8, the method wherein the at least one acoustic sensor is communicatively coupled with at least one other acoustic sensor of the plurality of acoustic sensors by a central control station (in addition to discussion above, fig. 1 shows plurality of acoustic sensors and monitoring room to communicate), and wherein the at least one acoustic sensor is disposed at a vertical distance relative to the at least one other acoustic sensor (in addition to discussion above, fig. 26, 28, 30, paragraph 0211 teaches vertical distance of acoustic sensors).

Claim 9 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition to claim 1, fig. 4-5).

Regarding claim 10, the system wherein the computer-executable instructions are further executed to perform the steps of: filtering out known environmental acoustic signals (in addition to discussion above, paragraph 0096 teaches “Target detector 65 performs a detection processing of unmanned aerial vehicle dn. In the detection processing of unmanned aerial vehicle dn, target detector 65 compares patterns of detection sounds obtained as a result of the frequency analysis processing (see FIG. 8) (frequencies f11 to f14) with patterns of the detection sound registered in advance in a pattern memory of memory 38 (See FIG. 7) (frequencies f1 to f4). Target detector 65 determines whether or not the patterns of the detection sounds of both are approximate.”); and determining a threat level based at least in part on the classification of the source of the acoustic signal (in addition to discussion above, paragraph 0085 teaches “First threshold value th1 and second threshold value th2 are values to be compared with sound pressure of a sound generated in monitoring area 8 and are set to predetermined values for determining a sound emitted by unmanned aerial vehicle dn, for example. Further, a plurality of threshold values can be set, and in the present exemplary embodiment, two values are set, for example, first threshold value th1 and second threshold value th2 that is larger than first threshold value th1 (first threshold value th1<second threshold th2). In the present exemplary embodiment, three or more threshold values may be set”).

Claim 11 is rejected for the same reason as discussed in the corresponding claim 3 above.

Regarding claim 12, the system wherein the remote observation station is a portable communication device (in addition to discussion above, paragraph 0056 teaches “Monitoring device 10 is configured using, for example, a personal computer (PC) or a server.”); and further comprising the steps of: activating a video camera to record video data of the source of the acoustic signal (in addition to discussion above, paragraph 0048 teaches video camera records video data); transmitting the video data to the portable communication device (in addition to discussion above, paragraph 0109-0111 teaches transmitting the video data to the monitoring device); and displaying the video of the source of the acoustic signal (in addition to discussion above, paragraph 0111 teaches display device displays receive video data).

Regarding claim 16, a system for non-line-of-sight passive detection and integrated early warning of an unmanned aerial system (fig. 10), the system comprising: 
a plurality of acoustic sensors positioned in an array according to at least one of a terrain, terrain features, or man-made objects or structures (fig. 30 shows positioning plurality of acoustic sensor); 
at least one acoustic sensor of the plurality of acoustic sensors receiving an acoustic signal (in addition to discussion above, fig. 9-10, paragraph 0109, 0112 teaches receiving of acoustic signal by acoustic sensors and transmit it to monitoring device); 
a processor (fig. 4-5); and 
one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the processor (fig. 4-5), perform a method of classifying a source of the acoustic signal, the method comprising the steps of: 
comparing a signal indicative of at least a portion of the acoustic signal with known characteristic signals to classify the source of the acoustic signal (in addition to discussion above, paragraph 0085 teaches “Setting manager 39 holds first threshold value th1 and second threshold value th2 to be compared with sound pressure p for each pixel calculated by signal processor 33. Sound pressure p is used as an example of a sound parameter relating to a sound source, represents the magnitude of a sound picked up by microphone array MA, and is distinguished from a sound volume representing the magnitude of a sound output from speaker device 37. First threshold value th1 and second threshold value th2 are values to be compared with sound pressure of a sound generated in monitoring area 8 and are set to predetermined values for determining a sound emitted by unmanned aerial vehicle dn, for example.”, paragraph 0097 teaches “Whether the patterns of both are approximate or not is determined as follows, for example. When sound pressures of at least two frequencies included in the detection sound data, among the four frequencies f1, f2, f3, and f4, exceed a threshold value respectively, it is determined that the sound patterns are approximate, and target detector 65 detects unmanned aerial vehicle dn. Unmanned aerial vehicle dn may be detected when other conditions are satisfied.”), 
wherein the known characteristic signals include information indicative of unmanned aerial systems (in addition to discussion above, paragraph 0096 teaches “Target detector 65 performs a detection processing of unmanned aerial vehicle dn. In the detection processing of unmanned aerial vehicle dn, target detector 65 compares patterns of detection sounds obtained as a result of the frequency analysis processing (see FIG. 8) (frequencies f11 to f14) with patterns of the detection sound registered in advance in a pattern memory of memory 38 (See FIG. 7) (frequencies f1 to f4). Target detector 65 determines whether or not the patterns of the detection sounds of both are approximate”); and 
determining a threat level of the source of the acoustic signal based at least in part on the classification of the source of the acoustic signal (in addition to discussion above, paragraph 0138-0139 teaches “For example, when sound pressure level of a predetermined frequency measured at time t11 is smaller than sound pressure level of the same frequency measured at time t12 after the time t11, the sound pressure increases with the lapse of time, accordingly it may be determined that unmanned aerial vehicle dn is approaching. Also, the sound pressure level may be measured three or more times, and it may be determined that unmanned aerial vehicle dn is approaching based on transition of a statistical value (for example, dispersion value, average value, maximum value, minimum value, or the like).When the measured sound pressure level is larger than third threshold th3 which is warning level, detection result determiner 66 may determine that unmanned aerial vehicle dn has intruded a warning area”).

Claim 20 is rejected for the same reason as discussed in the corresponding claim 8 above.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-7, 13-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0228667 by Matsumoto et al. in view of US 2020/0108925 by Smith et al.

Regarding claim 5, Matsumoto et al. discloses the method further comprising the step of combining data from the plurality of acoustic sensors with at least one other sensor to determine a position of the acoustic signal (fig. 26-30, paragraph 0209, 212 teaches calculation of a position of the acoustic signal), but fails to disclose a velocity of the source of the acoustic signal.
	Smith et al. discloses a velocity of the source of the acoustic signal (paragraph 0031 teaches velocity of source of the acoustic signal)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a velocity of the source of the acoustic signal, as taught by Smith et al. into the system of Matsumoto et al., because such incorporation would allow for the benefit of calculating warning of an unmanned aerial system, thus increase user accessibility of the system.

Regarding claim 6, the method further comprising the step of transmitting, when the source of the acoustic signal is classified as a threat, the position and the velocity of the source of the acoustic signal to the at least one other sensor (in addition to discussion above, Matsumoto et al., paragraph 0115, 0130; Smith et al., paragraph 0042 teaches transmitting data to another sensor).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 7, the method further comprising the steps of: tracking a change in the position of the source of the acoustic signal as the source of the acoustic signal moves throughout the plurality of acoustic sensors (in addition to discussion above, Matsumoto et al., paragraph 0115, 0130; Smith et al., paragraph 0027, 0038 teaches tracking a change); and engaging the source of the acoustic signal with a weapon (Smith et al., paragraph 0086 teaches weapon).
	The motivation for combining references has been discussed in independent claim above.

Claim 13 is rejected for the same reason as discussed in the corresponding claim 5 above.

Regarding claim 14, the system further comprising at least one of an electromagnetic radiation sensor and a weapon (Smith et al., paragraph 0086 teaches weapon), and wherein the computer-executable instructions are further executed perform the step of transmitting, when the source of the acoustic signal is classified as a threat, the position and the velocity of the source of the acoustic signal to at least one of the electromagnetic radiation sensors and the weapon (in addition to discussion above, Matsumoto et al., paragraph 0031, 0115, 0130; Smith et al., paragraph 0042 teaches transmitting data to another sensor).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 15, the system wherein the computer-executable instructions are further executed perform the step of: tracking a change in the position of the source of the acoustic signal as the source of the acoustic signal moves throughout the plurality of acoustic sensors; and automatically engaging the source of the acoustic signal with the weapon based the threat classification (in addition to discussion above, Matsumoto et al., paragraph 0115, 0130; Smith et al., paragraph 0027, 0038 teaches tracking a change); and engaging the source of the acoustic signal with a weapon (Smith et al., paragraph 0086 teaches weapon).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 17, Matsumoto et al. discloses the system wherein the signal is a first signal (in addition to discussion above, fig. 9-10, paragraph 0109, 0112 teaches receiving of acoustic signal by acoustic sensors and transmit it to monitoring device); further comprising at least one other sensor (in addition to discussion above, fig. 9-10, paragraph 0109, 0112 teaches receiving of acoustic signal by acoustic sensors and transmit it to monitoring device); and wherein the computer-executable instructions are further executed to perform the steps of: transmitting a second signal to activate the at least one other sensor (in addition to discussion above, paragraph 0048 teaches video camera records video data, 0109, 0112); and detecting a location of the acoustic signal by the at least one other sensor (fig. 26-30, paragraph 0209, 212 teaches calculation of a position of the acoustic signal), but fails to disclose a velocity of the source of the acoustic signal by the at least one other sensor;
	Smith et al. discloses a velocity of the source of the acoustic signal by the at least one other sensor (paragraph 0031 teaches velocity of source of the acoustic signal)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a velocity of the source of the acoustic signal by the at least one other sensor, as taught by Smith et al. into the system of Matsumoto et al., because such incorporation would allow for the benefit of calculating warning of an unmanned aerial system, thus increase user accessibility of the system.

Regarding claim 18, the system wherein the computer-executable instructions are further executed to perform the steps of: transmitting data from the at least one other sensor to a remote observation station (in addition to discussion above, Matsumoto et al., paragraph 0098 teaches “When it is determined that there is unmanned aerial vehicle dn as a result of the scanning in the directional direction, detection result determiner 66 informs output controller 35 of a detection result of unmanned aerial vehicle dn. Note that, the detection result includes information of detected unmanned aerial vehicle dn. The information of unmanned aerial vehicle dn includes, for example, identification information of unmanned aerial vehicle dn and position information (for example, direction information) of unmanned aerial vehicle dn in the sound pickup space”; Smith et al., paragraph 0086-0087 teaches transmitting data); and receiving, from the remote observation station, a third signal to engage the source of the acoustic sensor with at least one weapon (Smith et al., paragraph 0086-0087 teaches weapon).
	The motivation for combining references has been discussed in independent claim above.

Regarding claim 19, the system further comprising an electromagnetic radiation sensor (Smith et al., paragraph 0034); and a remote observation station; wherein the computer-executable instructions are further executed to perform the step of displaying data from the electromagnetic radiation sensor, by a display, at the remote observation station (in addition to discussion above, Matsumoto et al., paragraph 0098 teaches “When it is determined that there is unmanned aerial vehicle dn as a result of the scanning in the directional direction, detection result determiner 66 informs output controller 35 of a detection result of unmanned aerial vehicle dn. Note that, the detection result includes information of detected unmanned aerial vehicle dn. The information of unmanned aerial vehicle dn includes, for example, identification information of unmanned aerial vehicle dn and position information (for example, direction information) of unmanned aerial vehicle dn in the sound pickup space”; Smith et al., paragraph 0042 teaches transmitting data to another sensor).
	The motivation for combining references has been discussed in independent claim above.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484